PER CURIAM.
This petition for review of agency action is considered under standards applicable to the 1961 Administrative Procedure Act, Chapter 120, Florida Statutes (1973). The agency order is supported by competent substantial evidence adduced before the hearing examiner. There was no reversible error in the hearing proceedings. Each of petitioner’s points has been considered and has been found to be without merit. The prayer of the petition for review is
DENIED.
RAWLS, Acting C. J., and SMITH and ERVIN, JJ., concur.